Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US 6392889B1) in view of Usami (US 20190052153)
With regard claim 1, Lee discloses A reusable holding component, (abstract; fig 1-6) comprising: a frame (at least fig 1, 12 and associated parts as discussed in the following rejection) comprising: a fastener receiving opening extending from a first surface of the frame through the frame to a second surface of the frame (at least fig 1, Examiner consider one fastener receiving opening extending from a first surface of the frame to a second surface of the frame to receive one 54); and a fastener guiding wall disposed on the first surface of the frame and extending away from the frame (at least fig 1, the guiding wall disposed on the first surface of the frame and extending away from the frame; at least partially around the fastener), the fastener guiding wall disposed at least partially around the fastener receiving opening (at least fig 1, at least partially around the fastener receiving opening); and at least two pins (at least fig 2 to fig 6; Examiner consider the portion, ex 524, disposed on the extending away from the second surface is the pin; and examiner select at least two pins on diagonal sides) disposed on the second surface of the frame and extending away the frame (fig 1-6), wherein each of the at least two pins includes a head portion (the portion closer to the hook), at least one elongated segment (the segment below 522 or 524 where attached to the frame) connected to a portion of the head portion (at least fig 2-6), and a hook disposed on the at least one elongated segment (at least fig 6). Examiner’s note: Examiner consider any structure can fasten the parts is a hook. 
guides a fastener into the fastener receiving opening and includes one or more tabs positioned on an opposite end of the fastener guiding wall from the first surface of the frame, the tabs extending inward toward the opening. 

Usami teaches a fastener guiding wall guides a fastener into the fastener receiving opening and (paragraph [160]-[167]; see also fig 4, fig 6-7, fig 10) includes one or more tabs positioned on an opposite end of the fastener guiding wall from the first surface of the frame (paragraph [160]-[167]; see also fig 4, fig 6-7, fig 10), the tabs extending inward toward the opening (at least fig 4, 6-7, 10, 12, 21, showing fastener guiding wall includes one or more tabs extending inward toward the opening) . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (fastener guiding wall includes one or more tabs extending inward toward the opening) and modify to previous discussed structure (modified to the first surface of the frame with size adjustment to fit into the primary art’s structure/space) so as to further improve the assembly procedure and/or protect the structure of the modified structure. 
With regard claim 2, Lee further disclosed the at least one elongated segment of each of the at least two pins has a curved cross-section (fig 2-6), and the hook is disposed on an outer surface of the at least one elongated segment (fig 2-6).
Claims 5, 7-8, are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US 6392889B1) in view of Usami (US 20190052153) and Hirose (US 6122170).
With regard claim 5, the above discussed art further disclosed the at least two pins are disposed at diagonal corners on the second surface of the frame (see fig 1; see also the claim 1 rejection).
The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the frame has a rectangular shape. 
Hirose teaches: the frame has a rectangular shape (at least fig 1-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature as discussed and modify to previous discussed structure so as to further provide more space for more components the modified structure. 
With regard claim 7, Lee disclosed A heat transfer device, (abstract; fig 1-6) comprising: a reusable holding component (abstract; fig 1-6) comprising: a frame (at least fig 1, 12 and associated parts as discussed in the following rejection) comprising: a fastener receiving opening extending from a first surface of the frame through the frame to to a second surface of the frame (at least fig 1, Examiner consider one fastener receiving opening extending from a first surface of the frame to a second surface of the frame to receive one 54); and a fastener guiding wall disposed on the first surface of the frame and extending away from the frame (at least fig 1, the guiding wall disposed on the first surface of the frame and extending away from the frame; at least partially around the fastener), the fastener guiding wall disposed at least partially around the fastener receiving opening (at least fig 1, at least partially around the fastener receiving opening);  and at least two pins (at least fig 2 to fig 6; Examiner consider the portion, ex 524, disposed on the extending away from the second surface is the pin; and examiner select at least two pins on diagonal sides/corners) disposed on the second surface of the frame and extending away from the 
Lee lack teaching: wherein the fastener guiding wall guides a fastener into the fastener receiving opening and includes one or more tabs positioned on an opposite end of the fastener guiding wall from the first surface of the frame, the tabs extending inward toward the opening ; a heatsink connected to the reusable holding component by the at least two pins, wherein the heatsink has a fastener receiving opening aligned with the fastener receiving opening of the frame, and at least two guiding openings corresponding to the at least two pins of the reusable holding component. 
Usami teaches a fastener guiding wall guides a fastener into the fastener receiving opening and (paragraph [160]-[167]; see also fig 4, fig 6-7, fig 10) includes one or more tabs positioned on an opposite end of the fastener guiding wall from the first surface of the frame (paragraph [160]-[167]; see also fig 4, fig 6-7, fig 10), the tabs extending inward toward the opening (at least fig 4, 6-7, 10, 12, 21, showing fastener guiding wall includes one or more tabs extending inward toward the opening) . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (fastener guiding wall includes one or more tabs extending inward toward the opening as discussed above) and modify to previous discussed structure (modified to the first surface of the 
Lee in view of Usami lacks teaching: a heatsink connected to the reusable holding component by the at least two pins, wherein the heatsink has a fastener receiving opening aligned with the fastener receiving opening of the frame, and at least two guiding openings corresponding to the at least two pins of the reusable holding component.
Hirose teaches a device comprising: the “plate” on the bottom of the structure is a heatsink (5; also connects to pins or screws part). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (using heat sink material for the bottom plate of the structure) and modify to previous discussed structure so as to have (Lee in view of Hirose): a heatsink (modified from Hirose) connected to the reusable holding component (Lee) by the at least two pins (Lee), wherein the heatsink has a fastener receiving opening (modified from Hirose) aligned with the fastener receiving opening of the frame, and at least two guiding openings (Lee in view of  Hirose) corresponding to the at least two pins (modified Lee) of the reusable holding component. The motivation to modify the previous discussed structure with the current feature is to remove more heat.
With regard claim 8, the modified Lee further disclosed the at least one elongated segment of each of the at least two pins has a curved cross-section (fig 2-6), and the hook is disposed on an outer surface (at least fig 6) of the at least one elongated segment. 
With regard claim 10, the modified Lee further disclosed the curved cross- section of the at least one elongated segment on each of the at least two pins forms a groove along the at least one elongated segment (at least fig 2-6; Examiner consider any notch/trench as “groove”), and .
Claims 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US 6392889B1) in view of Usami (US 20190052153), Hirose (US 6122170) and further in view of Examiner’s Official Notice (EON). 
With regard claim 11, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the at least one guiding opening of the heatsink extends from a first surface of the heatsink to a second surface of the heatsink in a stepped way, and the diameter of the at least one guiding opening of the heatsink at the first surface of the heatsink is smaller than the diameter of at least one guiding opening of the heatsink at the second surface of the heatsink.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have the at least one guiding opening of the heatsink extends from a first surface of the heatsink to a second surface of the heatsink in a stepped way, and the diameter of the at least one guiding opening of the heatsink at the first surface of the heatsink is smaller than the diameter of at least one guiding opening of the heatsink at the second surface of the heatsink and modify to previous discussed structure. (admitted prior art, MPEP 2144.03) Examiner’s note: having an opening with different size of diameters on one side compare to the other size of diameters on the other side is just changing the size of the opening which is well known in the art before the effective filing date of the invention was made. The motivation to modify the previous discussed structure with EON 
With regard claim 12, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the fastener receiving opening of the heatsink extends from a first surface of the heatsink to a second surface of the heatsink in a stepped way, and the diameter of the fastener receiving opening of the heatsink at the first surface of the heatsink is larger than the diameter of the fastener receiving opening of the heatsink at the second surface of the heatsink.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have the fastener receiving opening of the heatsink extends from a first surface of the heatsink to a second surface of the heatsink in a stepped way, and the diameter of the fastener receiving opening of the heatsink at the first surface of the heatsink is larger than the diameter of the fastener receiving opening of the heatsink at the second surface of the heatsink and modify to previous discussed structure. (admitted prior art, MPEP 2144.03) Examiner’s note: having an opening with different size of diameters on one side compare to the other size of diameters on the other side is just changing the size of the opening which is well known in the art before the effective filing date of the invention was made. The motivation to modify the previous discussed structure with EON feature is to further allow a different size of fastening parts/structure to be engaged on one side of the modified structure.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Furthermore, modifying Lee to including any "tabs" allegedly present in Usami would change the principle of operation of Lee by substantially changing the design of Lee in which the components are closely spaced to the walls through which they extend. That is, Lee does not provide meaningful space for adding such inwardly extending tabs. The modification proposed in the Office Action would require a substantial reconstruction and redesign of the elements shown in Lee. See M.P.E.P. 2143.O1(VI).” (pages 7 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Usami teaches a fastener guiding wall guides a fastener into the fastener receiving opening and (paragraph [160]-[167]; see also fig 4, fig 6-7, fig 10) includes one or more tabs positioned on an opposite end of the fastener guiding wall from the first surface of the frame (paragraph [160]-[167]; see also fig 4, fig 6-7, fig 10), the tabs extending inward toward the opening (at least fig 4, 6-7, 10, 12, 21, showing fastener guiding wall includes one or more tabs extending inward toward the opening) . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (fastener guiding wall includes one or more tabs extending inward toward the opening as discussed above) and modify to previous discussed structure (modified to the first surface of the frame with size adjustment to fit into the primary art’s structure/space) so as to further improve the assembly procedure and/or protect the structure of the modified structure. 

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
 /JERRY WU/ Primary Examiner, Art Unit 2841